Citation Nr: 1122534	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed thoracolumbar spine disorder.  

2.  Entitlement to a compensable disability rating for the service-connected hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1996.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the RO.

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2009.  

In December 2009, the Board remanded the issues of service connection for a thoracolumbar spine disorder, a compensable rating for the service-connected hypertension and whether there was clear and unmistakable error in a September 1996 rating decision that had granted service connection for hypertension to the RO for additional development.  

In a December 2010 rating decision, the RO found that there was clear and unmistakable error in the September 1996 rating decision and restored service connection and assigned a 10 percent evaluation for hypertension, effective beginning on July 1, 1996.  Thus, this is a full grant of the benefits sought on appeal, and the CUE issue has been resolved.  

The issue of an increased rating in excess of 10 percent for the service-connected hypertension is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a chronic thoracolumbar spine condition during service or for many years thereafter.  

2.  The Veteran is shown to have sustained an intercurrent back injury resulting  T-5 vertebral body fracture in 2004 that cannot be causally linked to service.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish of continuity of symptomatology referable to a thoracolumbar disorder since service.  

4.  The currently demonstrated thoracolumbar spine disability manifested by the T-5 vertebral body fracture or degenerative changes of the lumbar spine is not shown to be due to an injury or other event or incident of the Veteran's extensive period of active service.



CONCLUSION OF LAW

The Veteran's thoracolumbar spine disability including the T-5 fracture residuals and lumbar spine degenerative changes is not due to disease or injury that was incurred in or aggravated by active military service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letters to the Veteran in September 2006, prior to the initial adjudication of the claim, and in March 2010 and May 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  

The September 2006 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has not been prejudiced.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Therefore, the Board finds the duty to notify provisions of the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 2000 to August 2010 were obtained and associated with the claims folder.  The private medical records including records from U.F.C.H.C. and S. Hospital were obtained and associated with the claims folder.  

There is no identified relevant evidence that has not been accounted for.  The Veteran was afforded a VA examinations in January 2007 and June 2010 to obtain medical evidence as to the nature and etiology of the claimed disability.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  

Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his current back disability is the result of the duties performed during his long period of active service.  He reports injuring his low back after falling when his ship rolled while he was loading food.  He slipped on the deck and landed on his back on the lip of a hatch.  He was taken to sick bay and treated with pain medications.  See the Veteran's testimony at a hearing before the Board in October 2009.  

The service treatment records show some complaints of back pain, but a low back or thoracolumbar spine condition was not diagnosed during service.  

A February 1974 examination report indicated that the Veteran answered "no" when asked if he had symptoms of back pain.  An examination of the spine was normal.  A May 1976 examination of the spine was normal.  A February 1978 service treatment record noted that the Veteran had "vague episodes of back pain."  

The examinations of the spine in April 1980 and November 1982 were normal.  A February 1986 examination report indicated that the Veteran reported having left sided back pain with neck flexion.  On examination, the spine was reported to be normal.  A September 1988 examination report showed that the Veteran reported "no" when asked if he had recurrent back pain.  

A December 1992 service treatment record indicated that the Veteran had left upper back pain.  The assessment was that of musculoskeletal strain, recurrent.  A January 1993 service treatment record noted that the Veteran had left-sided back pain.  

The Veteran reported lifting something and hurting his back seven years earlier.  He reported having intermittent episodes ever since.  The examination findings involved the cervical spine.  A lumbar spine abnormality or disability was not detected or noted.  

A March 1996 examination indicated that the Veteran answered "no" when asked if he had recurrent back pain.  On examination, the lumbar spine was noted to be negative.  The Veteran retired from service in June 1996.  

The Board notes that service connection has been granted for a disability manifested by a herniated nucleus pulposus of the cervical spine with left radiculopathy.  The current claim involves the low back or the thoracolumbar spine.  

There is no evidence showing the presence of arthritis of the thoracolumbar spine within a year of service separation in June 1996.  Thus, service connection on a presumptive basis is not warranted.  

A careful review of the record shows that a thoracolumbar spine condition was first noted is in April 2004.  The medical records indicated that the Veteran presented to the trauma center after falling approximately 15 feet from a step.  He fell down and presented to the emergency room complaining of back pain.  An X-ray examination showed a thoracic (T5) inferior endplate compression fracture.  A CT scan revealed a T5 vertebral body fracture.  

The medical records dated in August 2005 showed that the Veteran reported having on and off back pain.  

The record shows that the Veteran filed a claim of service connection for a low back disorder in September 2006.  

A September 2006 treatment record noted that the Veteran reported having low back pain with an onset of a few weeks earlier.  He reported slipping and falling on his back in service in the 1970's and again irritating the back in the 1990's.  

An October 2006 magnetic resonance imaging (MRI) report showed a diagnosis of mild subligamentous disc bulge and degenerative disc disease at L3-4, L4-5, and L5-S1 levels and lateral recess stenosis and narrowing worse at the L4-5 level.       

The Veteran was afforded two VA examination in order to ascertain the likely etiology and date of onset of the claimed low back disability.  

A January 2007 VA examination report indicated that the Veteran fell off a ladder in 2004 and sustained a T5 vertebral fracture in addition to other injuries.  He reported that, in the military, he fell and injured his low back and began to have low back pain at that time.  

The Veteran indicated that he did not seek medical attention for his low back pain until after the 2004 fracture.  The examiner opined that to attribute the pain in the thoracic and lumbar region to the in-service injury would be pure speculation.

The Veteran was afforded another VA examination in June 2010.  The examiner noted that he reviewed the claims folder and considered the Veteran's lay statements concerning his back injury in service.  

The examiner noted that the Veteran reported having back pain ever since the injury in service, worsening of the back pain progressively over the years, and having pain that was now constant.  The examiner noted that the record showed that the Veteran fell in 2004 and sustained a T5 fracture.  The diagnoses were those of lumbar strain and T5 fracture.  

The examiner opined that it was less likely than not that the Veteran's current low back disability had its clinical onset in service.  The examiner stated that the service treatment records showed some low back pain with extension on examination in February 1986, but added that there was no indication that the Veteran had chronic low back pain or a significant thoracolumbar spine disability in service.  

The examiner indicated that the Veteran did not seek treatment for his back problem until after the fall in 2004 and concluded that there was not sufficient evidence that would link the Veteran's current back condition to the back pain that he complained of in service.  

The Veteran submitted a private medical statement in support of his claim.  In the April 2010 statement, Dr. F.S. stated that the Veteran had been his patient since April 2007 for his back problems and that, when the Veteran saw the neurosurgeon, he gave a history of back problems for 20 years that started when the he slipped on board a ship.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. 

The Board finds that the 2007 and 2010 VA medical opinions to have great probative weight in deciding this appeal.  Each of the VA examiners reviewed the claims folder including the service treatment records, the entire recorded medical history, the lay statements concerning the back injury in service and the nature of his symptoms since service, and the examination findings in rendering a medical opinion.  

The examiner who performed the 2010 examination opined that the current thoracolumbar disability was not related to the Veteran's period of active service to include any back injury in service.  The basis of this opinion was that the service treatment records showed a normal spine and no complaints of back symptoms at the separation examination or until the 2004 injury after service.  

The examiners in this regard have the skill and expertise to render a opinion as to the etiology of the current thoracolumbar spine disability.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  While the Veteran now reports having had back pain since the injury in service, these lay statements are not credible for the purpose of establishing a continuity of symptomatology referable to a thoracolumbar spine condition since service in this case.  

Other statements made by the Veteran during service are found to have greater evidentiary weight than the more recent assertions presented since 2006.  

Significantly, the service treatment records show that, in February 1974, September 1988, and March 1996, the Veteran specifically denied having recurrent back pain.  An examination of the spine was normal.  

The service treatment records show that in February 1987, the Veteran had "vague episodes of back pain."  However, after this notation, the Veteran denied having back pain in September 1988 and in March 1996.  

The Veteran is shown to have had neck pain associated with a cervical spine disability.  See for instance the February 1986 examination report which notes that the Veteran had left back pain with neck flexion and the December 1992 service treatment records which noted left upper back pain.  As noted, service connection has already been granted for the cervical spine disability.  

However, on this record, the Board finds that the statements made by the Veteran in service are more probative because these statements were made contemporaneous to his time in service when he reports sustaining a predisposing back injury.   

Thus, the Board finds that the current lay assertions made by the Veteran and others since 2006 are of limited probative worth when compared to other related information recorded over time and actual medical finding identified both during and after service.  

Moreover, these statements and his initial claim were not presented until September 2006, over 10 years after service and following an intervening back injury of some significance.    

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In addition, the claim also must fail because of the lack of a competent nexus opinion linking the current thoracolumbar pathology to a documented event or incident of the Veteran's period of active service.

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Here, the Veteran has not submitted competent medical evidence to support his lay assertions that his current back disability had its clinical onset or was due to an injury or other event during his active service.  His lay assertions are afforded no probative weight in the absence of evidence that he has the requisite expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim that his current thoracolumbar spine disability is causally related to a disease or injury of his period of active service.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the claim of service connection for a thoracolumbar spine disability must be denied.    



ORDER

Service connection for a thoracolumbar spine disability is denied.  


REMAND

The Board finds that additional development is necessary before the claim for an increased rating for hypertension can be decided.  

As noted, in a December 2010 rating decision, the RO found that there was clear and unmistakable error in a September 1996 rating decision and assigned a retroactive 10 percent evaluation, beginning on July 1, 1996.  

There is no indication in the record that the Veteran withdrew the claim for an increased rating for hypertension after the resolution of the CUE claim.  The Board finds that this issue is still on appeal.  A claimant is presumed to be seeking the maximum available benefit for a given disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was last afforded a VA examination of the hypertension in 2007.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The RO should take appropriate steps to contact the Veteran by letter and request that he identify and provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the hypertension.  

The Board also notes that additional pertinent evidence was associated with the claims file after the last Supplemental Statement of the Case was issued.  Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran and ask him to identify all VA and non-VA medical treatment of the hypertension.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA.

2.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected hypertension.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations of the hypertension.  The examiner should report the blood pressure readings and indicate if medication is required for control of the hypertension. 

3.  After completing all indicated development, the RO should readjudicate the pending claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


